

116 S953 IS: To designate the facility of the United States Postal Service located at 1100 West Kent Avenue in Missoula, Montana, as the “Jeannette Rankin Post Office Building”.
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 953IN THE SENATE OF THE UNITED STATESMarch 28, 2019Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 1100 West Kent Avenue in
 Missoula, Montana, as the Jeannette Rankin Post Office Building.1.Jeannette Rankin Post Office Building(a)DesignationThe facility of the United States Postal Service located at 1100 West Kent Avenue in Missoula, Montana, shall be known and designated as the Jeannette Rankin Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jeannette Rankin Post Office Building.